Citation Nr: 1218545	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  11-09 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for a hiatal hernia with reflux esophagitis, sphincter narrowing/scarring, gastritis, and ulcer disease associated with pulmonary tuberculosis.

2.  Entitlement to a rating higher than 30 percent for vestibular dysfunction, also associated with the pulmonary tuberculosis.

3.  Entitlement to an initial compensable rating for rhinitis associated with the pulmonary tuberculosis.

4.  Entitlement to a compensable rating for the pulmonary tuberculosis.

5.  Entitlement to an effective date earlier than February 14, 2008 for service connection for chronic obstructive pulmonary disease (COPD) associated with the pulmonary tuberculosis.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION


The Veteran served on active duty from July 1954 to October 1957.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  Of particular note, in a December 2008 decision, the RO effectuated an April 2008 Board decision that had granted service connection for a hiatal hernia with reflux esophagitis, sphincter narrowing/scarring, gastritis, and ulcer disease, and for rhinitis.  The RO assigned a 30 percent rating for the hiatal hernia with reflux esophagitis, sphincter narrowing/scarring, gastritis, and ulcer disease, and a 0 percent (i.e., noncompensable) rating for the rhinitis - both retroactively effective from February 6, 1975 - because that was when the Veteran initially had filed these claims and since they had remained pending ever since, even though not until much more recently granted.


In another decision since issued in December 2009, the RO also granted service connection for COPD and rated it as 100-percent disabling - but only retroactively effective from February 14, 2008 (so not also back to February 6, 1975) - because this more recent date was when he had refiled this claim for COPD after withdrawing, in 2004, the claim he initially had filed for this condition in 2003.  The RO also confirmed and continued the 30 percent rating in effect for his vestibular dysfunction and the noncompensable rating for his inactive pulmonary tuberculosis, and denied a TDIU.

In response, he disagreed with those December 2008 and December 2009 RO decisions regarding the ratings for his hiatal hernia, vestibular dysfunction, rhinitis, and pulmonary tuberculosis, as well as the effective date for that award of service connection for his COPD and the denial of a TDIU.  He later completed the steps necessary to perfect an appeal of these claims to the Board by filing a timely substantive appeal (VA Form 9) in March 2011.

In November 2011, as support for these claims, he testified at a hearing at the Board's offices in Washington, DC, before the undersigned Veterans Law Judge (Central Office hearing).  Both during and since the hearing, he submitted additional evidence and waived his right to have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).

In this decision, the Board is deciding the claim for an earlier effective date for the grant of service connection for the COPD associated with the pulmonary tuberculosis.  Regrettably, though, the Board instead must remand the remaining claims for increased ratings and a TDIU since these other claims require further development.  The remand of these other claims to the RO will be via the Appeals Management Center (AMC) in Washington, DC.

The Board, however, has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011) and 38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran did not file a claim for service connection for COPD within one year of his discharge from service, meaning by October 1958; his initial claim at time of separation, instead, concerned only his pulmonary tuberculosis that had been diagnosed and treated extensively during his military service, including while hospitalized, and which had resulted in him being medically discharged from service and placed on the temporary disability retirement list (TDRL).

2.  The additional claims he also later filed in February 1975 did not include COPD but, instead, only other unrelated disorders - namely, his hiatal hernia, chronic gastritis, left ear tinnitus, an arthritic or rheumatic condition affecting his left shoulder blade, and sinusitis/rhinitis, all of which he contended were associated with the pulmonary tuberculosis.

3.  There was not an initial claim for service connection for COPD until much more recently, in May 2003, and only then apparently because a VA compensation examiner had determined the COPD was also due to (i.e., secondary to) the pulmonary tuberculosis.

4.  The Veteran subsequently withdrew that May 2003 claim, however, in July 2004.

5.  He refiled his claim for service connection for COPD on February 14, 2008.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than February 14, 2008 for the grant of service connection for the COPD as secondary to the pulmonary tuberculosis.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2008, prior to initially adjudicating his claim for service connection for COPD in December 2009, so in the preferred sequence.  The letter informed him of the evidence required to substantiate his claim for service connection (the context in which his claim initially arose) and of his and VA's respective responsibilities in obtaining this supporting evidence.  At the time he was trying to establish his underlying entitlement to service connection for his COPD, which since has been granted in the December 2009 decision from which this appeal ensued.  But his appeal is for an earlier effective date, so a "downstream" issue.  And in Dingess and Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Instead of providing additional VCAA notice in this situation concerning a "downstream" issue, such as the effective date assigned for the grant of service connection for the disability in question, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved.  And this has been done; the Veteran has received an SOC discussing the downstream effective date element of this claim, citing the applicable statutes and regulations, and discussing why an earlier effective date was not assigned.  See, too, Huston v. Principi, 17 Vet. App. 195 (2003) (indicating he must be apprised of the need to have filed an earlier claim that did not become final and binding to receive an earlier effective date).  So he has received all required VCAA notice.  And as the pleading party, he, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in timing or content and, above and beyond that, that the error is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  He has not made any such pleading or allegation.


Consequently, the Board finds that all necessary development of the downstream earlier-effective-date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, resolution of this claim ultimately turns on when he filed this claim, not the etiology, status or severity of his COPD at any time prior, so an examination and opinion (including a "retrospective" opinion) are not needed to fairly decide his claim for an earlier effective date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C); and Chotta v. Peake, 22 Vet. App. 80, 84-86 (2008).

II.  Entitlement to an Effective Date Earlier than February 14, 2008, for the Grant of Service Connection for the COPD Associated with the Pulmonary Tuberculosis

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Importantly, 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 3.400(b)(2) provide that, if a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose, whichever is later.  So if the Veteran did not file a claim for the disability at issue within one year of his discharge from service, the earliest possible effective date he may receive is when he eventually filed a claim.

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal 

communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, but need not be specific.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran may file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.  38 C.F.R. § 3.157(b).

Turning now to the specific facts and procedural history of this particular case.  The Veteran did not file a claim for service connection for COPD within one year of his discharge from service, meaning by October 1958.  His initial claim at time of separation, instead, concerned only his pulmonary tuberculosis that had been diagnosed and treated extensively during his military service, including while hospitalized, and which unfortunately had resulted in him being medically discharged from service and placed on the TDRL.  In his initial claim application (on VA Form 8-526e), which he signed and dated in August 1957 and which was date stamped as received by VA in November 1957, he listed the nature of diseases or injuries for which his claim was being made and the date each had begun as "Tuberculosis - Feb. 18, 1957."  There was no express or implied mention of COPD, specifically, or even of emphysema more generally.

He apparently initially had begun experiencing the effects of the pulmonary tuberculosis in the Fall of 1956, while stationed overseas in France, and there since had been a confirmed diagnosis in February 1957 following extensive clinical evaluation and work up, including while hospitalized.

The Veteran does not seemingly argue that his initial claim at time of his separation from service in 1957 was also for COPD.  He did maintain during his rather recent November 2011 hearing before the Board, however, that claims he subsequently filed in February 1975 included for COPD, so he believes the effective date of the later grant of service connection for this condition should go back to the date of receipt of that earlier claim - especially since that earlier claim had remained pending until the eventual grant of service connection.

Under certain circumstances, a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 ( Fed. Cir. 2002).  The Federal Circuit Court specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct - such as trickery; however, Bailey does require the Appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to his/her detriment on something that VA did or should have but did not do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.


Generally, a rating decision does not become final and binding until written notification of the decision is issued to the claimant.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 3.160(d), 19.25.  See also Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to become final and binding on a Veteran, he or she must first receive written notification of the decision); see, as well, Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) (where an appellant never received notification of a decision denying his or her claim, then the usual one-year limit for timely appealing the decision does not begin to accrue ("run"); instead it is tolled ("stopped").  
The written notification also must explain the reasons and bases for the decision and apprise the Veteran of his or her procedural and appellate rights, in the event he or she disagrees with the decision and elects to appeal.

Here, though, according to the statements, pleadings and supporting evidence he filed, those additional claims in February 1975 did not (as he is now alleging) include COPD but, instead, only other unrelated disorders - namely, his hiatal hernia, chronic gastritis, left ear tinnitus, an arthritic or rheumatic condition affecting his left shoulder blade, and sinusitis/rhinitis, all of which he contended were associated with his pulmonary tuberculosis.  But there was never any express or implied mention of COPD, including of it also being associated with his pulmonary tuberculosis.  So there simply was no such claim for COPD.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

The Court has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of Title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").  This particular Veteran, however, is himself an attorney - indeed, having even indicated when filing that February 1975 claim that he had benefited in years past from VA's vocational rehabilitation program at the University of Louisville and that, after finishing in June 1962 as an attorney, he had worked for the Federal Government, first an estate tax examiner - Internal Revenue Service (IRS), subsequently transferring in 1965 to the Chief Attorney's Office at the VARO in St. Petersburg, Florida.  Moreover, he was represented by a Veteran's Service Organization (VSO) - namely, the Disabled American Veterans (DAV), when filing that February 1975 claim since he was a lifetime member.  So he was not a pro se Veteran, rather, had the benefit of this representation, even aside from his own training as an attorney.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has recognized differences in some contexts in the treatment of cases by VA and the Court when the claimant is represented by counsel (i.e., an attorney) versus a VSO; there has not been any such distinction when a claimant is proceeding with a claim pro se versus being represented by a VSO.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  See also Comer v. Peake, No. 2008-7013 (Jan. 16, 2009).

Nevertheless, a claimant may satisfy the requirement of filing a claim for a particular disability by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim).  In both Brokowski and Clemons, the Court recognized the need to consider the Veteran's claim in the context of his reported symptoms, not just on the basis of specific diagnoses.  But, here, when filing those February 1975 claims, the Veteran was very specific in discussing exactly what disabilities those claims were for.  In fact, he went to great lengths to discuss his specific symptoms associated with each claimed disability, and there was never any express or implied mention of COPD as an additional complication, result or consequence of the pulmonary tuberculosis he unfortunately had contracted in service.


Following the denial of those February 1975 claims in November 1975 and in January 1976 decisions, he submitted what amounted to timely notices of disagreement (NODs), at least two in November 1975 and perhaps another in January 1976, to initiate an appeal of those claims to the Board.  38 C.F.R. § 20.201 (2011).  See also Gallegos  v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  And as he since has pointed out during his recent hearing before the Board in November 2011, despite filing those timely NODs, he was not then provided an SOC, so was denied procedural due process and the right to complete the steps necessary to perfect his appeal of those earlier claims to the Board.  38 C.F.R. §§ 19.26, 19.29, 19.30.  See also Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, since not finally adjudicated, those claims remain pending for purposes of determining the effective date for the disabilities.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) and McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

Keep in mind, though, this rule regarding pendency of claims only applies to the claims that were actually filed in February 1975, which, for the reasons and bases already discussed, did not also include a claim for service connection for COPD.  So, unlike the other claims mentioned that were filed for hiatal hernia, chronic gastritis, left ear tinnitus, an arthritic or rheumatic condition affecting the left shoulder blade, and sinusitis/rhinitis, all of which the Veteran contended were associated with his pulmonary tuberculosis, there was no similarly filed or pending claim for COPD as he had not made any specific, express or implied reference to this additional disability.  And although he submitted supporting lay statements along with that February 1975 claim, including from his wife, and referred to records of his medical evaluation and treatment for his claimed disabilities (apparently, in part, to dispute the notion that he did not then currently have or had not had these claimed disabilities since his military service), it is not permissible in any event to accept such records as an informal claim under 38 C.F.R. §§ 3.155 and 3.157 where the claims, as here, were for service connection.  Rather, these regulations only apply to claims for higher ratings for already established service-connected disabilities.  And, regardless, these identified and submitted records did not concern or pertain to COPD, only instead the other disabilities mentioned.

38 C.F.R. § 3.157(b)(1) (2011) provides that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a VA or uniformed services report of examination or hospitalization will be accepted as an informal claim for increased benefits or an informal claim to reopen.  And when determining whether a particular VA medical record qualifies as a "report of examination" under 38 C.F.R. § 3.157(b)(1), the medical record in question must describe the results of a specific, particular examination.  Massie v. Shinseki, 25 Vet. App. 123, 133 (2011).  In addition, although the language of § 3.157(b)(1) does not expressly require that a report of examination or hospitalization indicate that the Veteran's service-connected disability worsened since the time it was last evaluated, any interpretation of § 3.157(b)(1) that does not include such a requirement would produce an absurd result.  Without such a requirement, every medical record generated by the Veterans Health Administration and received by VA that could possibly be construed as a report of examination would trigger the provisions of § 3.157(b)(1).  This would unnecessarily burden VA by requiring it to treat every such medical record as an informal claim for an increased disability rating, even where a particular medical record shows no change in the Veteran's condition.  Id., at 134 (citations omitted).

The simple fact of the matter is that, here, there was not first mention of this additional claim for service connection for COPD until a VA compensation examiner determined during a May 2003 examination of the Veteran for his pulmonary tuberculosis that he had COPD as another secondary consequence.

The interim record during the intervening years from 1975 to 2003 is completely unremarkable for any communications or findings referable to COPD or a claim of entitlement to service connection for this condition, including as secondary to the already service-connected pulmonary tuberculosis.

In a July 1975 statement of claim, he referenced bronchoiogram and bronchoscope procedures performed during his military service in the course of his evaluation and treatment for his pulmonary tuberculosis.  And when expounding on this during his more recent hearing before the Board in November 2011, he explained that he had relevant complaints while in service, including of shortness of breath, that it was suspected he may have had bronchitis, and that the "old way" of working up a patient such as him, which he twice had in service, was not specifically to determine whether there was COPD, although he indicated nonetheless that there supposedly was a positive finding of emphysema while in service.  But, again, there was no mention of consequent COPD either when filing his initial claim for VA benefits in 1957 or even when filing the additional claims in 1975.

In a September 2002 Statement in Support of Claim (on VA Form 21-4138), he claimed entitlement to service connection for asthmatic breathing problems, so allergic rhinitis and sinusitis.  And the allergic rhinitis since has been determined to be a service-connected condition.  Moreover, because he initially had filed a claim for this condition way back in February 1975, also for his hiatal hernia, reflux esophagitis, sphincter narrowing/scarring, gastritis and ulcer disease, the effective date of the eventual grant of service connection for these disabilities was made retroactively effective from that earlier February 1975 claim.  Perhaps this is the reason he kept referring during his hearing to the Board's acknowledgment in its 2008 adjudications of prior claims in February 1975.  But there was no prior claim for COPD in February 1975.

It was not, as mentioned, until the conclusion of a more recent May 2003 VA medical examination for evaluation of his pulmonary tuberculosis that there was a diagnosis indicating his COPD was due to the pulmonary tuberculosis.  In a July 2003 letter, the RO resultantly acknowledged an implied claim for service connection for COPD, apparently based on that May 2003 VA examiner's diagnosis attributing the COPD to the service-connected pulmonary tuberculosis, as there was no communication from the Veteran, himself, referencing or alleging his entitlement to service connection for COPD, including on this secondary basis.  See 38 C.F.R. § 3.310(a) and (b) (permitting service connection on this secondary basis for disability that his proximately due to, the result of, or aggravated by a service-connected disability).  On a VA Form 21-4138, apparently filed in August 2003 but received in September 2003, he claimed entitlement to service connection for diminished pulmonary function with breathing problems since 1957, i.e., since his military service.  However, before the completion of the processing and adjudication of that claim, he submitted another VA Form 21-4138 on July 8, 2004, which VA received on July 12, 2004, indicating he was withdrawing that claim for COPD, albeit reserving the right to refile this claim at some later date after his pending BVA hearing on multiple digestive dysfunctions, et. al., which he apparently had addressed in a VA Form 9 filed on May 13, 2004.

Received in May 2005, so the following year, were private medical records dating from June 2004 listing diagnoses of COPD.  These private records were not associated with any communication from him referable to a COPD claim, however.  See 38 C.F.R. § 3.158 concerning abandoned claims.

On a VA Form 21-4138, received on February 14, 2008, he again claimed entitlement to service connection for COPD.  The RO's December 2009 decision at issue granted service connection for COPD secondary to the service-connected pulmonary tuberculosis and assigned the highest possible rating of 100 percent retroactively effective from February 14, 2008, on the premise that that was the date of receipt of this refiled claim following the prior withdrawal and abandonment of this claim in July 2004.  The case law appears to support the conclusion that a properly withdrawn claim ceases to exist.  It has been held by the Court that "Veterans are as free to withdraw claims as they are to file them.  When claims are withdrawn, they cease to exist."  Hanson v. Brown, 9 Vet. App. 29, 32 (1996).


In May 2005, subsequent to withdrawal of his service connection for COPD claim, private clinical records dating back to June 2004 regarding treatment for severe COPD were received.  However, those records were not submitted in conjunction with any COPD claim and, as already explained, those private records may not be considered in any event as communication for purposes of an informal claim.  See 38 C.F.R. § 3.157.  The next communication concerning a claim of entitlement to service connection for COPD was not until February 14, 2008, when he refiled this claim, so it marks the effective date for the subsequent grant of service connection for his COPD as secondary to his service-connected pulmonary tuberculosis.  See Lalonde v. West, 12 Vet. App. 377 (1999) (the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was eventually awarded was filed with VA).  The United Stated Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that the mere mention of a condition in a medical record, alone, cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006); see again also 38 C.F.R. §§ 3.155, 3.157.  Rather, according to the Federal Circuit Court, "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  MacPhee at 1327 (bold type added for emphasis); see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established"); 38 C.F.R. § 3.155(a) ("Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs . . . may be considered an informal claim.  Such informal claim must identify the benefit sought.").  And at all relevant times at issue, in 1957, 1975, and even in 2003, the Veteran had not established his entitlement to service connection for his COPD when seen and evaluated for it.  See Ellington v. Nicholson, 22 Vet. App. 141 (2007) (In the absence of a sufficient manifestation of an intent to apply to benefits for a particular disease or injury, a document proving medical information in and of itself is not an informal claim for VA benefits).

One must also consider that the COPD was service connected as secondary to the pulmonary tuberculosis.  And the effective date for a secondarily service-connected condition is not identical to that of the original condition; the effective date could arise no earlier than the date on which appellant applied for benefits for the condition at issue.  See Ellington v. Nicholson, 541 F.3d 1364 (Fed. Cir. 2008).  So the effective date assigned for a secondarily service-connected condition does not have to be the same as the effective date for the underlying condition simply because 38 C.F.R. § 3.310 states that a "secondary condition shall be considered a part of the original condition."  See Ross v. Peake, 21 Vet. App. 528 (2008).

Consequently, the earliest possible effective date the Veteran may receive is February 14, 2008, when he filed the successful petition to reopen this claim.  The Court has held that the rule of finality regarding an original claim implies that the date of that claim is not to be a factor in determining an effective date if the claim is later reopened.  The Court has held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see also Livesay v. Principi, 15 Vet. App. 165, 172 (2001) (holding that the plain meaning of § 5110 to be that "the phrase 'application therefore' means the application which resulted in the award of disability compensation that it to be assigned an effective dated under section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the Veteran "first sought to reopen his claim"); Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of [clear and unmistakable error (CUE)], he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").


For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than February 14, 2008, for the award of service connection for his COPD associated with his 
service-connected pulmonary tuberculosis.  And since the preponderance of the evidence is against his claim, there is no reasonable doubt to resolve in his favor, and his claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

The claim for an effective date earlier than February 14, 2008, for the grant of service connection for COPD associated with the pulmonary tuberculosis is denied.


REMAND

The remaining claims for increased ratings and a TDIU require further development before being decided on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, the additional development of these remaining claims is necessary to ensure there is a complete record upon which to adjudicate these claims and to afford the Veteran every possible consideration.

The Veteran needs to be reexamined to reassess the severity of his hiatal hernia and gastrointestinal, vestibular dysfunction, rhinitis, and pulmonary tuberculosis disorders.  His last VA compensation examination assessing the severity of these disabilities was in November 2009, so more than 21/2 years ago, and he alleges these disabilities are now worse.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, 38 C.F.R. § 3.327(a); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991); and VAOPGCPREC 11-95 (April 7, 1995).

He has a 100 percent schedular rating for his COPD, alone, irrespective of the ratings for his several other service-connected disabilities.  He also is entitled to special monthly compensation (SMC) at the S-1 level based on his disablement.  He nonetheless has a pending claim for a TDIU on the premise that his 
service-connected disabilities, certainly in combination, render him incapable of obtaining and maintaining substantially gainful employment versus just marginal employment.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, and 4.19.

On June 7, 1999, VA's General Counsel issued VA O.G.C. Prec. Op. No. 6-99 addressing the question of whether a claim for TDIU (so presumably even a derivative TDIU claim) may be considered when a 100 percent schedular rating is already in effect for one or more service-connected disabilities, as is now the case here.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

But in view of the issuance by the Court's decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which took a position contrary to the one reached in the OGC precedent opinion, the General Counsel took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of SMC, which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.

This particular Veteran, as mentioned, already is receiving SMC.  In any event, his TDIU claim is "inextricably intertwined" with his increased-rating claims since any increase in his ratings may bear significantly on his TDIU claim.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim predicated on a particular service-connected condition is inextricably intertwined with an increased-rating claim regarding the same condition).  Therefore, the TDIU claim also must be remanded to avoid piecemeal adjudication of claims with common parameters.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule VA examinations to reassess the severity of the Veteran's hiatal hernia and gastrointestinal, vestibular dysfunction, rhinitis, and pulmonary tuberculosis disorders.  The claims file should be sent to the designated examiner(s) for review of the pertinent history of these disabilities. 
   
Also, additional medical comment is needed concerning whether the Veteran's service-connected disabilities, COPD, hiatal hernia, vestibular dysfunction, tinnitus, inactive pulmonary tuberculosis, rhinitis, and bilateral hearing loss preclude him from obtaining and maintaining substantially gainful employment (versus just marginal employment) if considering his level of education, prior work experience, special training, etc., but not his age or impairment attributable to disabilities that are not service connected. 

All diagnostic testing and evaluation needed to make these important determinations regarding the severity of his disabilities and their affect on his employability should be performed.

The examiner must discuss the rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on these pending claims. 38 C.F.R. § 3.655.

2.  Then readjudicate these remaining claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


